McCarthy, J.
The complaint in this action was demurrable. It fails to allege the nonpayment of- the alleged debt of $100. This is an essential allegation. See Lent v. N. Y. & M. R. Co., 130 N. Y. 510, 511, 512 and 513.
The judgment and order overruling demurrer should be reversed, and the demurrer sustained, with costs, with leave to the plaintiff to serve an amended complaint on payment of twenty dollars costs and the costs of this appeal.'
Van Wyck, J., concurs.
Judgment and order reversed, with costs.